•   • .,;,;A;;;,:,;;,24,;,;;5;;;,B"'(R,;,;ev;,,;..,;,;;02c.;/0cc8/;;;,;20,;,;J9;..);,,;;Ju,;;,dga;;m;;;;enc.;ti:;;.n;;_aC;;,;r;;;im;;;,in;;;;al.;.Pe;,,;;tty"-C,;;;a;;;;sec,c(M;;co;;;:d,;:;ifi,;,;ed"-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____;,P;a,ag:;;.e;,.;Io;,;.;.f
                                                                                                                                                                                                                                                                     l     r3~
                                                                    UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                         V.                                                                                 (For Offenses Committed On or After November l, 1987)


                                 Wilmer Abram Castillo-Rodriguez                                                                                            Case Number: 3:19-mj-24178

                                                                                                                                                           Antonio . Yoon
                                                                                                                                                           Defendant's            torney

        REGISTRATION NO. 90866298
                                                                                                                                                                                                        OCT 16 2019
        THE DEFENDANT:
         [:gj pleaded guilty to count(s) _:_l~of~C~om~pl~a~in:c_t_ _ _ _ _ _ _ __j~"'1!1iERNJ)_J.$Il~lQ!:J;,\l.LEQRJIJJA_!-_
         0 was found guilty to count( s)                                            BY
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                                           Nature of Offense                                                                                                                                 Count Number(s)
        8:1325                                                    ILLEGAL ENTRY (Misdemeanor)                                                                                                                       1

          •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          0 Count(s)                                                                                                                                         dismissed on the motion of the United States.
                                        ------------------
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                                          ~ TIME SERVED                                                                         • ________ days
           1:81 Assessment: $10 WAIVED        lZl Fine: WAIVED
          [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal,
          0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                    Wednesday, October 16, 2019
                                                  •. ;;;;                                     if/.
                                                                                                ///                                                 Date of Imposition of Sentence


        Received/
                                                          '
                                                              I    1//
                                                v\__,,_;.J ··_! •,,__ ••,.,,... // '
                                                           /         .    /
                                                                          I
                                                                                        t11
                                                                                          /   /,



                                DUSM
                                                                                                                                                    ~ ~ A R R Y M KURRb~
                                                                                                                                                    UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                                                                                                                        3: 19-mj-24178
